PER CURIAM.
A jury found defendant guilty of second degree burglary, § 569.170, RSMo 1994. The trial court sentenced him to fifteen years imprisonment as a prior, persistent, and class X offender. Defendant appeals this judgment and the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).